Citation Nr: 9925058
Decision Date: 08/31/99	Archive Date: 02/08/00

DOCKET NO. 97-18 512               DATE AUG 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUES

1. Whether there was clear and unmistakable error in the April 1966
rating decision which denied service connection for a back
disability.

2. Entitlement to service connection for a back disability.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New
Mexico. This appeal also comes from an April 1998 RO determination
that the April 1966 rating decision did not contain CUE in the
denial of service connection for a back disability.

A review of the claims folder reveals that, by rating decisions
dated in April 1966, January 1975, and February 1976, the RO denied
the veteran's claim for service connection for a back disorder. The
veteran did not perfect a timely appeal with the RO's decisions;
therefore, they are final. 38 U.S.C.A. 5107, 7105 (West 1991)
(formerly 38 U.S.C.A. 4005); 38 C.F.R. 3.104(a), 20.1103 (1998)
(formerly 38 C.F.R. 19.153 (1966, 1975, 1976)).

In a supplemental statement of the case dated in April 1998, the RO
held that new and material evidence had been submitted. The RO then
reviewed the case on a de novo basis.

Pursuant to 38 C.F.R. 3.156(a) (1998), "new and material evidence"
is evidence not previously submitted which bears directly and
substantially upon the specific matter under consideration, is not
cumulative or redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

2 -

In this case, the Board finds that the veteran's additional
statements, the additional private and VA treatment records, and
the veteran's sworn testimony are new in that they were not
previously of record. Moreover, the Board finds that this evidence
is material in that it is relevant to the issue under
consideration, contributes to a more complete picture of the
circumstances surrounding the claimed disability (see Hodges v.
West, 98-7101 (Fed. Cir. Sept. 16, 1998)), and is so significant
that it must be considered in order to fairly decide the merits of
his claim. Thus, the reopening requirements of 38 U.S.C.A. 5108
(West 1991) have been met and the veteran's claim of entitlement to
service connection for a back disorder will be considered on a de
novo basis.

As the RO has already considered the claim of entitlement to
service connection for a back disorder on a de novo basis and the
veteran has been provided with the applicable laws and regulations,
the Board may proceed and decide the issue of entitlement to
service connection for a back disorder on a de novo basis. Bernard
v. Brown, 4 Vet. App. 384 (1993).

FINDINGS OF FACT

1. The appellant has failed to identify any specific error of fact
or law in the rating decisions of April 1966 that, if true, would
compel the conclusion that the results of this rating action would
have been manifestly different but for the error.

2. There has been no competent medical evidence submitted which
links any current back impairment to the veteran's period of
military service, including the back complaints for which he was
treated during service.

3 -

CONCLUSIONS OF LAW

1. The appellant, as a matter of law, has not presented a valid CUE
claim. 38 U.S.C.A. 5109A (West 9991 & Supp. 1999); 38 C.F.R.
3.105(a) (1998).

2. The veteran has not submitted a well-grounded claim of
entitlement for service connection for a back disability. 38
U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's June 1957 report of medical examination for
enlistment and his January 1960 report of medical examination for
separation reflect that his spine and other musculoskeletal
structure were normal upon clinical evaluation. Service medical
records show that, in December 1957, the veteran sought treatment
for the onset of upper back pain. He reported that he heard a
"snap" in his back when picking up a truck tail gate. It was noted
that he had no previous history of skeletal difficulty. In June
1958, the veteran sought treatment for pain in the thoracic spine
which he described as identical to the pain which he experienced in
December. It was noted that he had been driving a dump truck and
had given a pint of blood two days previously. Physical examination
revealed spasm of the paraspinal muscles. In December 1958, the
veteran complained of a sore back and reported that he had twisted
his back while picking up a wheelbarrow.

A March 1966 report of VA examination reflects that the veteran
reported a history of severe acute back pain and spasm in 1962,
1964, and one a few weeks prior to the date of the examination. The
veteran stated that he did not have medical treatment for the
attacks, which lasted from 2 to 5 days. He reported that he self
medicated with heat and rest. He complained that he sometimes feels
that something in the area of the left side of the lower back is
swollen. Physical examination revealed that the veteran had a mild
to moderate, but definite, scoliosis

- 4 -

of the lumbar spine to the left side with a compensatory dorsal
curve. It was noted that there was a moderate bulging of the left
lumbar muscles which indicated that the scoliosis was long standing
and explained the veteran's statement about the swelling of the
left lumbar side. Range of motion testing demonstrated that
movements were executed in an essentially normal way and there was
no limitation in any direction. However, some pain on lateral
bending to the right side was noted. Standing on toes and heels and
squatting were done normally. Examination in the supine position
showed-normal straight leg raising with some subjective pain on the
left and measurements showed a shortening of the right lower
extremity. Deep tendon reflexes were present, active, and equal. X-
ray testing showed normal alignment of vertebral bodies, normal
disc spacing, and no arthritic or bony changes. The diagnosis was
scoliosis, developmental with secondary muscle strain. The examiner
commented that there is no doubt that the veteran has recurrent low
back strain, mainly of the left lumbar muscles, most likely caused
by the old scoliosis.

Upon consideration of the foregoing, by an April 1966 rating
action, the RO denied service connection for residuals of a back
injury on the basis that incidents of back complaints in service
were shown to have been acute and self-limiting and the veteran's
developmental scoliosis with secondary muscular strain was
unrelated to his military service.

A January 1975 Application for Medical Benefits, Medical
Certificate and History, VA Form 10-10m, notes that the veteran
sought treatment for thoracic pain with radiation to the cervical
spine and claimed to have sustained a severe thoracic strain in
1957 while lifting a heavy object. The diagnosis was thoracic
strain.

In a May 1975 statement, the veteran recalled his back injuries and
treatment during service. He further recalled that, in 1961, he
injured his back while working on his automobile and was unable to
get out of bed for at least three days thereafter. He stated that,
due to his back impairment, he has been unable to secure and
maintain employment which provided enough income to support his
family.

5 -

A September 1975 Deputy's Decision from the West Virginia
Department of Employment Security reflects that the veteran refused
employment as combination process person and radio dispatcher with
the Sheriff s Department, stating that he would be unable to handle
this position due to a bad leg.

Lay statements from the veteran's friend and family members recall
that he had no back impairment prior to entering active duty.
Additionally, a statement from a fellow service member recalls that
the veteran was placed on light duty due to a back injury.

In connection with the RO's request to obtain treatment records, a
statement from M. G. Magno, M.D., reflects that the veteran was
treated on October 10, 1975, for complaints of arthritis and back
pain. It is further noted that the veteran was referred to an
orthopedist and a neurologist.

A Confidential Outpatient Summary includes an April 1995 report of
X-ray study which reflects that, except for the L5-S1 posterior
interspace being narrowed, the remainder of the study was well
within normal limits.

VA outpatient treatment records reflect that, in February 1996, the
veteran presented with a variety of complaints related to arthritis
in the back, shoulders, and arms and he complained of chronic
shoulder and back pain. It is noted that the veteran had a long
history of multiple injuries. A March 1996 treatment report notes
that the veteran sustained a low back injury in 1957 and that he
had been "unable to resume old jobs."

in a September 1996 statement, the veteran recalled his history of
back injuries and treatment in service. He also stated that he
moved to West Virginia in 1966 and, in 1974, he was helping a
friend clear a lot to build a house when he "moved the wrong way"
and his "back went out for three days." Thereafter, the veteran
recalled that his legs and back bothered him again in 1984.

6 - 

In an October 1997 statement, the veteran's representative argued
that it "becomes patently obvious the compensation and pension
examination of 3-9-66 was not within the provisions of the VA
Physicians' Guide for Disability Evaluation Examinations and was
therefore inadequate for rating purposes." Additionally, during the
veteran's October 1997 hearing before the undersigned Member of the 
Board, the veteran's representative claimed that there was clear
and unmistakable error in the April 1966 rating decision because
the veteran was not examined according to the VA -Physicians' Guide
for Disability Evaluation Examinations and, therefore, that
examination was invalid and the rating should not have taken place
until another examination had been performed that was complete for
rating purposes. Transcript (Tr.) at 23-24.

During his October 1997 hearing, the veteran testified that, during
his period of service, his specialty was heavy duty equipment
operator. Tr. at 3. He recalled that he initially strained his back
as a result of replacing the tailgate of a 5-ton dump truck which
had come off of the hook. Tr. at 4. The veteran stated that the
muscles in his back remained tense for three days, after which he
was issued a corset and discharged to light duty. Tr. at 5-6.
Thereafter, he reported that he was sent to France and continued to
work as a heavy equipment operator. Tr. at 7. The veteran stated
that, during this time, he received back treatment in the form of
heat and chiropractors which resulted in greater pain when he left
than when he arrived for treatment. Id.

After discharge from service, the veteran testified that he did not
seek treatment for back complaints until the later part of 1961
when he went to McCloud River Lumber Company Hospital. Tr. at 8-9.
However, he stated that he and his father have attempted to locate
these records with no success. Tr. at 9. The veteran stated that he
initially sought treatment at a VA facility in 1964 at the Sittell
Outpatient Clinic in Santa Monica, California. Id. Thereafter, he
was treated at the Clarksburg Outpatient Clinic in Clarksburg, West
Virginia, from 1974 to 1977 and at the VA Medical Center in
Prescott, Arizona, in 1994. Tr. at 10-11. The veteran further
reported that he was currently receiving treatment, consisting of
hot-tub therapy, from the VA Medical Center in Albuquerque. Tr. at
12.

7 -

The veteran testified that he had been experiencing muscle spasms
and pain in his back since 1957. Tr. at 14-15. Specifically, he
stated that he did not experience back trouble until December 31,
1957, and he has had back trouble ever since. Tr. at 17. He
testified that his primary care physician at the VA has told him
that the etiology of his problems is muscle damage which occurred
as much as 40 years ago. Tr. at 19-20. The veteran stated that his
back began to really bother him a lot in 1966 when he was driving
a taxi; however, the nature and location of the pain was about the
same as that which he experienced during service. Tr. at 23.

CUE

The record reflects that the veteran was provided notice of the
April 1966 rating decision denying service connection for residuals
of a back injury and that he did not initiate an appeal from this
decision within the following year. Thus, the April 1966 rating
decision became final.

In this regard, the Board acknowledges that the United States Court
of Appeals for the Federal Circuit has recently noted that, in
"cases of grave procedural error, however, the Court of Appeals for
Veteran's Claims has consistently held that RO or Board decisions
are not final for purposes of direct appeal." Citing Tablazon v.
Brown, 8 Vet. App. 359, 361 (1995). Additionally, the United States
Court of Appeals for the Federal Circuit held that "where there is
a breach of duty to assist in which the VA failed to obtain
pertinent S@s [service medical records] specifically requested by
the claimant and failed to provide the claimant with notice
explaining the deficiency, the claim does not become final for
purposes of appeal." The Board notes that such is not the case in
the present appeal because the veteran's service medical records
have been obtained and he has not alleged otherwise. Hayre v. West,
No. 98-7046 (Fed. Cir. August 16, 1999).

The veteran's representative, in an October 1997 statement and
during the veteran's October 1997 hearing, alleged that the April
1966 rating decision contained clear and unmistakable error because
the March 1966 VA examination was not done in

- 8 - 

accordance with the provisions of the VA Physicians' Guide for
Disability Evaluation Examinations and was therefore inadequate for
rating purposes.

A CUE claim is a distinct claim which must conform to the
requirements set forth in 38 C.F.R. 3.105(a) (1998) (now codified
at 38 U.S.C.A. 5109A). 38 C.F.R. 3.105(a) provides that "Previous
determinations which are final and binding. . . will be accepted as
correct in the absence of clear and unmistakable error. Where
evidence establishes such error, the prior decision will be
reversed or amended."

A CUE claim is a collateral attack on a previous and final RO
decision which seeks the revision, nunc pro tunc, of that decision.
Smith (William) v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). For
the purpose of authorizing benefits, the reversal or an amendment
of a prior decision on the grounds of CUE has the same effect as if
the corrected decision had been made on the date of the reversed
decision. In this regard, the United States Court of Appeals for
the Federal Circuit has recently held that "errors that are
harmless cannot serve as the basis for a collateral attack to re-
open a final judgment. Bustos v. West, No. 98-7069 (Fed. Cir. June
16, 1999).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court
propounded a three-prong test to determine whether CUE was present
in a prior determination:

1. either the correct facts, as they were known at the time, were
not before the adjudicator (i.e., more than a simple disagreement
as to how the facts were weighed or evaluated) or the statutory or
regulatory provisions extant at the time were incorrectly applied,

2. the error must be "undebatable" and of the sort "which, had it
not been made, would have manifestly changed the outcome at the
time it was made," and

3. a determination that there was CUE must be based on the record
and law that existed at the time of the prior adjudication in
question.

9 - 

Damrel v. Brown, 6 Vet. App. 242, 245; (quoting Russell, 3 Vet.
App. at 313-14). A CUE claim requires "some degree of specificity
as to what the alleged error is and, unless it is that kind of
error ... that, if true, would be CUE on its face, persuasive
reasons must be given as to why the result would have been
manifestly different but for the alleged error." Fugo v. Brown, 6
Vet. App. 40, 44 (1993). Moreover, "to prove the existence of CUE
as set forth in 38 C.F.R. 3.105(a), the claimant must show that an
outcome-determinative error occurred, that is, an error that would
manifestly change the outcome of a prior decision." Bustos v. West,
No. 98-7069 (Fed. Cir. June 16, 1999). Accordingly, in practical
terms, a claim that the evidence was improperly weighed or that the
decision was wrong does not constitute a 38 C.F.R. 3.105(a) CUE
claim. Ibid.

Thus, under 38 C.F.R. 3.105, "clear and unmistakable error"
requiring revision of a prior final RO decision exists only where
it appears undebatably that either the correct facts, as they were
known at the time, were not before the adjudicator or the statutory
or regulatory provisions extant at the time were incorrectly
applied. The veteran, in short, must assert more than a
disagreement as to how the facts were weighed or evaluated.

Moreover, the appellant bears an extra-heavy burden when the appeal
is a collateral attack, in the form of a CUE claim, concerning a
final decision. A final decision is entitled to a strong
presumption of validity. See Fugo, supra. To the extent that the
attack on a final decision is based on a disagreement with how the
adjudicator weighed the facts, it cannot constitute CUE. See
Russell, supra. The error must be such that the appellant is able
to demonstrate that but for the error the result would have been
"clearly and unmistakably" different.

The first question is whether the appellant has adequately raised
a CUE claim as to a final RO decision. "If a claimant-appellant
wishes to reasonably raise CUE there must be some degree of
specificity as to what the alleged error is." Fugo, 6 Vet. App. at
43. " [M]erely to aver that there was CUE in a case is not
sufficient to raise the issue." Id. at 43-44. Here, the issue is
not whether there was CUE in a prior

- 10 -

decision but whether the appellant, as a matter of law, has
presented a CUE claim under 38 C.F.R. 3.105(a).

None of the statements by or on behalf of the veteran allege facts
that, if true, would "compel the conclusion" that the RO decision
of April 1966 would have been "manifestly different but for the
error." Fugo, 6 Vet. App. at 43. Specifically, the appellant's
claim that the March 1966 VA examination was inadequate for rating
purposes because it did not conform to the provisions of the VA
Physicians' Guide for Disability Evaluation Examinations lacks
reference to any fact or evidence which suggests the possibility of
the type of error contemplated by 38 C.F.R. 3.105(a).

Rather than raising facts that, if believed, would have left a
reviewer with the inescapable conclusion that the result would have
been manifestly different but for the error, it has been argued
that the decision was based on an inadequate medical examination.
In the Board's opinion, such an allegation does not satisfy the
heightened pleading requirements for the assertion of a CUE claim
under 38 C.F.R. 3.105(a) as set forth by the Court in Fugo.

The Board acknowledges that the VA's statutory duty to assist
includes the obtaining of a thorough and comprehensive medical
examination. Robinette v. Brown, 8 Vet. App. 69 (1995).; see also
38 U.S.C.A. 5107(a) (West 1991). However, even assuming that the
March 1966 VA examination was inadequate, the Board points out that
the VA's failure to fulfill its duty to assist does not constitute
clear and unmistakable error "because such a breach creates only an
incomplete rather than an incorrect record." Caffrey v. Brown, 6
Vet. App. 377, 384 (1994). Moreover, the Court has determined that
the failure to follow procedures in the VA Physician's Guide for
Disability Evaluation Examinations does not provide a basis for
finding clear and unmistakable error, as that guide is not a
statute or regulation. See Allin v. Brown, 6 Vet. App. 207, 214
(1994). Additionally, with regard to the assertion that the
physician reviewed X-rays that were not of the veteran when he
dictated his remarks, the Court has held that "error ... made by
the doctor ... [is] not administrative error during the
adjudication process which would require the

- 11 -

prior decision to be reversed or amended." Henry v. Derwinski, 2
Vet. App. 88, 90 (1992).

As stated above, the Court has held that if a veteran wishes to
reasonably raise CUE "there must be some degree of specificity as
to what the alleged error is and ... persuasive reasons must be
given as to why the result would have been manifestly different but
for the alleged error." Fugo, 6 Vet. App, at 44. It is clear from
the record that the appellant has not plead with specificity the
CUE he claims to have resulted in the erroneous prior
determination, and therefore, the Board finds that a valid claim
has not been presented.

The lack of specificity renders the appellant's allegations of
error insufficient to raise a cognizable-CUE claim; they do not
"call to the attention of later reviewers [an error that] compels
the conclusion, to which reasonable minds could not differ, that
the result would have been manifestly different but for the error."
Fugo at 43. The problem is not that the appellant failed to allege
error; it is that the appellant failed to provide "persuasive
reasons ... as to why the result would have been manifestly
different but for the alleged error." Fugo, 6 Vet. App. at 44.

Since the appellant has not presented a claim of clear and
unmistakable error under 38 C.F.R. 3.105(a) with the April 1966
rating action, the RO's decision must be affirmed. Service
Connection

Service connection may be granted for disability resulting from
chronic disease or injury incurred in or aggravated by active
service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303. If arthritis is
manifested to a compensable degree within one year following a
veteran's release from service, service connection may be
established for the disability although not otherwise established
as incurred in service. 38 U.S.C.A. 1110, 1112, 1113; 38 C.F.R.
3.307, 3.309. Regulations also provide that service connection may
be granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d).

12 -

The threshold question that must be resolved is whether the veteran
has presented evidence of a well-grounded claim. A well-grounded
claim is a plausible claim that is meritorious on its own or
capable of substantiation. An allegation that a disorder is service
connected is not sufficient; the veteran must submit evidence in
support of his claim that would "justify a belief by a fair and
impartial individual that the claim is plausible." See 38 U.S.C.A.
5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The quality
and quantity of the evidence required to meet this statutory burden
of necessity will depend upon the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be competent
evidence of a current disability (a medical diagnosis); evidence of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and evidence of a nexus between the in-service
injury or disease and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. Brown,
chronicity and continuity standards can also establish a well-
grounded claim. Savage v. Gober, 10 Vet. App. 488 (1997). The
chronicity standard is established by competent evidence of the
existence of a chronic disease in service or during an applicable
presumption period; and present manifestations of the same chronic
disease. The continuity standard is established by medical evidence
of a current disability; evidence that a condition was noted in
service or during a presumptive period; evidence of post-service
continuity of symptomatology; and medical, or in some
circumstances, lay evidence of a nexus between the present
disability and the post- service symptomatology. This type of lay
evidence, for purposes of well groundedness, will be presumed
credible when it involves visible symptomatology that is not
inherently incredible or beyond the competence of a lay person to
observe. Savage, supra.

13 -

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence is
necessary to establish a well-grounded claim. Lay assertions of
medical causation or a medical diagnosis cannot constitute evidence
to render a claim well grounded. Grottveit, 5 Vet. App. at 93.

After review of the veteran's contentions and the evidence of
record, the Board finds that he has not submitted evidence of a
well-grounded claim for entitlement to service connection for a
back disability. The service medical records show that the veteran
was treated for back complaints in December 1957 and in June and
December 1958. There is no evidence of additional treatment for
back complaints during the remainder of the veteran's period of
active service, and the discharge examination was negative for a
back disability. No chronic back disability was identified during
the veteran's military service. The first post service evidence of
a back disability is dated March 1966, more than 6 years after the
veteran's discharge from active service. The veteran has not
submitted any medical opinion that suggests that any currently
diagnosed back disability was present during his military service
or that such disorder is the result of the December 1957 injury he
sustained as a result of picking up a truck tail gate in service.
The Board notes the veteran's sincere belief that his current back
disability is the result of his injury in service, but he is not a
medical professional and, thus, is not qualified to render such an
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Medical
expertise is needed to provide a diagnosis of back pathology. Thus,
even if the veteran were to establish continuity of symptomatology,
medical evidence linking current pathology to the in-service injury
or to the post-service symptoms would be necessary in order to
establish a well-grounded claim. See Savage, supra. No such
evidence is of record. Therefore, inasmuch as the veteran has not
submitted competent evidence linking any current back pathology to
either the in-service back injury or treatment or to any continuity
of symptoms which may be shown, his claim is not well grounded.
Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet.
App. 486 (1997).

- 14 -

ORDER

Inasmuch as the Board has determined that the appellant, as a
matter of law, has not presented a valid claim of clear and
unmistakable error under 38 C.F.R. 3.105 (a), the benefit sought on
appeal is denied.

Entitlement to service connection for a back disability is denied.

Gary L. Gick 
Member, Board of Veterans' Appeals

15 -



